                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

ELAND INDUSTRIES, INC.,                                )
                                                       )
                               Plaintiff,              )
                                                       )       JUDGMENT IN A
                                                       )       CIVIL CASE
v.                                                     )       CASE NO. 7:18-cv-71-D
                                                       )
PROJECT MANAGEMENT QUALITY                             )
SERVICES, INC., KATHERINE COLEMAN,                     )
STEVEN EDMONDS, and DEREK WALKER,                      )
                                                       )
                               Defendants.             )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendants' motion
to dismiss [D.E. 20], DECLINES to exercise supplemental jurisdiction over plaintiff's state-law
claims, DISMISSES without prejudice plaintiff's state law claims, and DENIES as moot
defendants' remaining motion [D.E. 13].



This Judgment Filed and Entered on March 20, 2019, and Copies To:
David Paul Ennis                                       (via CM/ECF electronic notification)
Allison Clarice Tomberlin                              (via CM/ECF electronic notification)




DATE:                                                  PETER A. MOORE, JR., CLERK
March 20, 2019                                         (By) /s/ Nicole Sellers
                                                        Deputy Clerk
